DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed 08 October 2021 no changes have been made to the claims.
Claims 1-3, 8, 15-16, 24-27, 67-69, 74, 81-82 and 90-93 are currently pending and have been examined.

Notice to Applicant
In light of the specification, “therapeutic region” in claims 1 and 47 are interpreted to mean “therapeutic regime”.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See 

The disclosure of the prior-filed applications, Provisional Application No. 62/232,345 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 15-16, 25, 81-82, and 91 are not entitled to the benefit of the prior application. For claims 15 and 81, the prior-filed applications do not describe/mention “applying a filter to the patient data to filter the patient data based on at least one of a particular biomarker, the at least one biomarker status, a patient cohort, a patient status, the at least one therapeutic regime, the biological processing event, the biological sampling event, at least one indicium listed in Table 1, or any combination thereof”. For claims 16 and 82, the prior-filed applications do not describe/mention “wherein display of at least one of the plurality of visual elements is associated with the filtered patient data”. For claims 25 and 91, the prior-filed applications do not describe/mention “a transcript expression level, a transcript variant, or a splice variant”. Dependent claims 26-27 and 92-93 incorporate the deficiencies of claims 25 and 91 respectively and do not also get the earliest priority date of the provisional.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-3, 8, 15-16, 24-27, 67-69, 74, 81-82, and 90-93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-3, 8, 15-16, and 24-25) and machine (claims 67-69, 74, 81-82, and 90-91) which recite steps of receiving patient data for a plurality of patients where the patient data corresponds to at least one biomarker status and a patient status; determining at least one interrelationship between any one of the biological sampling event, biological processing event, one therapeutic regime, biomarker status, and the patient status; performing a therapeutic regime analysis to determine an interrelationship status for the interrelationship between at least one therapeutic regime and at least one patient status and biomarker status; generating a data structure that causes a device to display on at least one graphical user interface which includes visual elements wherein each visual element is demarcated into multiple regions with a different color pattern and other visual indicators; providing generated data to a second computing device that is coupled to a display device. 
These steps of analyzing biological data, as drafted, under the broadest reasonable interpretation, includes performance of the limitation(s) in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3, 8, 15-16, and 24-25 and 68-69, 74, 81-82, and 90-91 reciting particular aspects of analyzing biological data covers performance of the limitation(s) in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as generating by a computing device a data structure rendering amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0017] to [00133], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as receiving patient data for a plurality of patients amounts to mere data gathering;  
Dependent claims 2-3, 8, 15-16, 24-27 and 68-69, 74, 81-82, 90-93 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 15-16, 26-27, 68-69, 81-82, and 92-93, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 8, 24, 74, and 90, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 25 and 91, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as rendering data to a second computing device that is coupled to the display device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); dynamically resized to fit within a display window to facilitate comparison between patients using the respective adjacent visual elements, see Wicklin pgs. 3-4 “The VBAR statement draws the main bar chart. The RESPONSE= option scales each bar according to the specified response variable. The GROUP= option enables you to color to bars according to a categorical variable….The new waterfall plot (click to enlarge) has axis labels that indicate the first and last patients,” Create a waterfall plot in SAS, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant’s arguments filed on 08 October 2021 have been considered but are not fully persuasive.
Regarding the 101 rejection, on pages 2 to 6 the applicant walks through the 101 process and argues that the claims are not directed to mental process. The applicant asserts that the limitations in claim 1 cannot be performed in the human mind because a human cannot generate a data structure includes rendering data that, when rendered, causes a display device to display at least one graphical interface in the display device that includes a plurality of adjacent visual elements, as claimed. Applicant states that the examiner has not identified any Federal Circuit or Supreme Court precedent that indicates that the aforementioned claim features are an abstract idea. In regards to the features that recite rendering data to a second computing device that is couple to the display device the applicant also states that the examiner has not identified any Federal Circuit or Supreme Court precedent that indicates that the aforementioned claim features are an abstract idea. Applicant requests withdrawal of the 101 rejection.


Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the limitations can be practically performed in the mind with aid of a pen and paper. Specifically, the claim limitations recite a modification to the waterfall plot which a human could draw and manually include the visual Symantec and Wicklin. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). Processing and adjusting the manner in which data is presented to easily identify biomarkers for detection and/or treating a condition or disease ([0002] of the specification) is not a technological improvement to a technological problem. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The independent claims do not meet the condition set forth by the courts and are not integrated into a practical application. The examiner points out that the claims are more of a particular display of data rather than a particular interface. The amendments do not present a functionality of the interface, but rather a particular arrangement of data that is disconnected from any user involvement. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, claims 1 and 67 have overcome the art rejection. Therefore, the 103 rejection has been withdrawn.

Prior Art Cited but not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
RickWicklinonTheDOLoop.(2015,April20).CreateawaterfallplotinSAS.TheDOLoop.https://blogs.sas.com/content/iml/2015/04/20/waterfall-plot.html?utm_source=feedburner&amp;utm_medium=feed&amp;utm_campaign=Feed%3A%2BTheDoLoop%2B%28The%2BDO%2BLo0p%29.
This reference is relevant since is describes creating a waterfall plot that contains adjacent elements.
Code - Comprehensive Oncology Data Explorer. (2015, July). Lecture.
This reference is relevant since it discloses Figures 4A to 4R.
WO2012174282A2.
This reference is relevant since it discloses microarray technology and its immunological applications as it relates to patient data and attributes.


Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626